DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Luciano Ricondo on 03/15/21.
The application has been amended as follows: 
Claim 12, lines 7-10 have been rewritten as follows:
--a second sealing region adjacent the first sealing region, the second sealing region being configured to house a sealing component;
  a flame path in a void between the second sealing region and the conduit, the flame path being created by an exertion of a compression force at the second sealing region;--
Claim 12, line 12, --and-- has been inserted after “regions;”
Claim 26, line 5, --sealing-- has been inserted before “region”.
Claim 26, line 6, --sealing-- has been inserted before “region”.
Claim 26, lines 7-10 have been rewritten as follows:

  a flame path in a void between the second sealing region and the conduit, the flame path being created by an exertion of a compression force at the second sealing region;--
Claim 26, line 10, --sealing-- has been inserted before “regions”.
Claim 26, line 11, --sealing-- has been inserted before “regions”.
Claim 26, line 12, “an end” has been replaced with --the end--.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:  The flame path being identified and referenced in Figures 3 and 4.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679